Opinion issued December 1, 2020




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00634-CV
                           ———————————
         PHYLLIS BERTRAND AND JERRI RAMBIN, Appellants
                                        V.
           RICHARD SISNEY AND JESSICA SISNEY, Appellees


                   On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-24450


                         MEMORANDUM OPINION

      Appellants, Phyllis Bertrand and Jerri Ramblin, have filed a motion to

dismiss their appeal, representing that they have reached a settlement agreement

resolving their underlying dispute with appellees, Richard Sisney and Jessica

Sisney (collectively, “appellees”). The motion contains a certificate of conference
stating that counsel who was “poised” to appear for appellees is unopposed to the

motion. See TEX. R. APP. P. 10.1(a)(5). In addition, the motion has been on file

with the Court for more than ten days and appellees have not responded or

otherwise expressed opposition to the motion. See TEX. R. APP. P. 10.3(a)(2). No

cross appeal has been filed and no opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justice Keyes, Hightower, and Countiss.




                                         2